     Case 4:15-cv-00012-WTM-CLR Document 83 Filed 06/29/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION



STARLA HAMILTON and SAVANNAH-
CHATHAM   COUNTY   FAIR HOUSING
COUNCIL, INC.,


      Plaintiffs,

V.                                            CASE NO. CV415-012


KAREN LANIER, Individually and
as Executor of the Estate of
Nathanial "Jack" Lanier, Jr.,

       Defendants.




                                  ORDER


      On April 20, 2020, this case        was scheduled for trial to

commence at 9:00 a.m. on July 27, 2020.

      Upon considering the current status of the pandemic and in

order to protect public health, including the health of court

employees, parties, witnesses, jurors, and court participants, the

Court finds that the ends of justice require the trial of this

case be continued until a later date to be determined by the Court

after first consulting with counsel for Plaintiffs and counsel for

Defendants. See STANDING ORDER MC120-15.


      SO ORDERED this          day of June 2020.




                                        WILLIAM T. MOORE, Jg^
                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN   DISTRICT OF GEORGIA
